Citation Nr: 1759215	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a chronic low back disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a left shoulder disability. 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a timely Notice of Disagreement (NOD) in December 2012; a Statement of the Case (SOC) was issued in January 2014; and a VA Form 9 was received in January 2014.  

The Veteran testified before a Decision Review Officer (DRO) in June 2014 and before the undersigned Veterans Law Judge (VLJ) in January 2016.  Transcripts of those proceedings have been associated with the claims file. 

These matters were most recently before the Board in July 2016, at which time they were remanded for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his low back, left shoulder, and left knee disabilities are etiologically related to his active duty service as an infantryman.  In his hearing testimony and in other statements of record, he reported that he experienced pain and discomfort from overuse of his back, left shoulder, and left knee after parachute jumps, long road marches, and strenuous hikes, during which times he carried heavy loads of gear and equipment on his shoulders and back.  

With respect to his left shoulder, in particular, he contends that he injured/tore it during combatives training when he was thrown and landed with his arm outstretched over his head.  

He has not alleged, and service treatment records do not otherwise show that he sought treatment for the claimed disabilities in-service; rather, he asserts that he self-medicated with large bags of 800mg Motrin. See VA Form 9.  He reports that he has experienced continuous symptoms of low back, left shoulder and left knee pain since service. 

His DD Form 214 confirms that his military occupational specialty was that of an infantryman and that he was awarded the parachutist badge.  

The Board previously remanded these matters in July 2016 to obtain opinions concerning the etiology of his claimed low back, left shoulder, and left knee disabilities.  The Board requested that the examiner specifically consider the Veteran's accounts of pain and discomfort from overuse of his back and left knee due to the physical demands of his training/duties as an infantryman, including strenuous combat training during a period of war, long marches, etc.  The examiner was asked to opine as to whether there was a medically sound basis to attribute any of the claimed disabilities to the Veteran's accounts of pain/discomfort from overuse of his back/left knee/left shoulder due to the physical demands of his training/duties as an infantryman. 

In November 2016, the VA examiner provided the same (negative) opinion and rationale for all three claimed disabilities - namely, that there was "no evidence/no proof/no documentation" of these disabilities in the STRs or for a period of 14 years following service.  

To the extent that the examiner did not consider, or otherwise address, the Veteran's accounts of pain/discomfort from overuse of his back/left knee/left shoulder due to the physical demands of his MOS, and/or his statements regarding back/left knee/left shoulder pain since service, the Board finds that the VA examiner's opinion is inadequate and does not comply with the previous Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim). 

Additionally, the Veteran recently submitted a private a February 2017 MRI report which documents left shoulder supraspinatus tendinosis and a linear posterior labral tear.  At the time of the November 2016 VA shoulder and arm examination, the only diagnoses provided was left shoulder strain.  As the Veteran contends, in part, that he sustained a left shoulder tear as a result of combatives training in-service, an opinion addressing this diagnosis should also be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of health care providers, VA and non-VA, who have treated him for his back, left knee, and left shoulder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file. 

2. Thereafter, return the Veteran's claims file to the examiner who conducted the Veteran's November 2016 VA knee, back, and arm/shoulder examinations for addendum opinions, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner is asked to provide an opinion as to the following: 

a) Is there a medically sound basis to attribute any diagnosis of a low back disability, to include chronic low back strain and/or degenerative joint disease of the lumbosacral spine, to the Veteran's accounts of pain and discomfort from the overuse of his back due to physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry)? 

Notably, the absence of evidence of treatment for a low back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

b) Is there a medically sound basis to attribute any diagnosis of a left knee disability, to include patellofemoral syndrome and left knee strain, to the Veteran's accounts of pain and discomfort from the overuse of his left knee due to physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry)? 

Notably, the absence of evidence of treatment for a left knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

c). Is there a medically sound basis to attribute any diagnosis of a left shoulder disability, to include a left labral tear (see February 2017 private MRI report), supraspinatus tendinosis (see February 2017 private MRI report), and/or left shoulder strain, to the Veteran's accounts of pain and discomfort from the overuse of his left shoulder due to physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry)? 

Notably, the absence of evidence of treatment for a left shoulder disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

**** In answering the above questions, the examiner MUST consider and address the Veteran's accounts of pain and discomfort from overuse of his low back, left, shoulder, and left knee due to the physical demands of his training and duties as an infantryman (including strenuous combat training during a period of war, long marches, and extensive periods of standing at parade rest, all of which required him to lift and carry heavy gear and equipment of infantry), which are to be accepted as satisfactory evidence based on the places, types, and circumstances of his service.  In short, the examiner must accept the Veteran's reports in this regard as credible, and provide a complete rationale which addresses his reports.  

The examiner should also address the Veteran's complaints of continuous back, left shoulder, and left knee pain/discomfort since service.  

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




